      Case 4:20-cv-00218-MW-MAF Document 5 Filed 05/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JOHN HENRY FREDERICK,

             Plaintiff,

v.                                     CASE NO.: 4:20cv218-MW/MAF

WAKULLA CORRECTIONAL INSTUTION,
etc., et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 4. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. Plaintiff’s motion for appointment of counsel, ECF No. 2, is DENIED.

The Clerk shall enter judgment stating, “Plaintiff’s complaint, ECF No. 1, is

DISMISSED without prejudice to Plaintiff refiling an action if he simultaneously

submits the $400.00 filing fee because Plaintiff is not facing imminent danger with

respect to this claim.” The Clerk shall also note this case was dismissed pursuant to
      Case 4:20-cv-00218-MW-MAF Document 5 Filed 05/26/20 Page 2 of 2




28 U.S.C. § 1915(g) and close the file.

      SO ORDERED on May 26, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge




                                          2
